Citation Nr: 0901439	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-14 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for prostate cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision from the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied both claims.

The veteran appeared before the undersigned at a Board 
hearing in Atlanta RO in November 2008.  A copy of the 
transcript is of record.

The United States Court of Appeals for Veterans Claims issued 
a decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), 
reversing a decision of the Board that denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  VA appealed to the United States Court of 
Appeals for the Federal Circuit which reversed the lower 
Court.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The appellant has since filed a petition for certiorari with 
the United States Supreme Court.  Petition for Writ of 
Certiorari, Haas v. Peake, S. Ct. No. 08-525 (docketed Oct. 
22, 2008).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that may ultimately be 
overturned on appeal, on September 21, 2006, the Secretary of 
Veterans Affairs imposed a stay at the Board on the 
adjudication of claims affected by Haas.  The specific claims 
affected by the stay include those involving claims based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  Once a final decision is 
reached on appeal in the Haas case, the adjudication of any 
cases that have been stayed will be resumed.  The veteran's 
claim for service connection for prostate cancer is subject 
to this stay, and its adjudication therefore must be 
deferred.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has not fulfilled its duty to assist.  38 U.S.C.A. § 5103A 
(West 2002).  The veteran has been receiving Social Security 
Administration (SSA) benefits since September 2005, and the 
medical records used by Social Security in granting benefits 
are not contained in the claims file.  Therefore, further 
development to secure all records from the Social Security 
Administration is required.  Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Social Security 
Administration and request copies of all 
medical records used in determining the 
veteran's entitlement to disability 
benefits.  If the RO cannot locate such 
records, the RO must specifically document 
what attempts were made to locate them, and 
explain in writing why further attempts to 
locate or obtain any government records 
would be futile. The RO must then: (a) 
notify the claimant of the specific records 
that it is unable to obtain; (b) explain 
the efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

2.  If and only if the Social Security 
records contain a diagnosis of PTSD, the 
RO should prepare a summary of the 
veteran's alleged service stressors.  The 
RO should then forward the summary to the 
United States Army and Joint Services 
Records Research Center, and ask them to 
attempt to verify the claimed in-service 
stressors.  The RO must keep the veteran 
informed of the results, and document any 
findings or lack of findings in the 
record.

3.  If and only if an in-service stressor 
is independently verified, then the RO 
should forward the veteran's file to a VA 
psychiatrist for review.  The claims 
folder, to include the Social Security 
records and any newly submitted medical 
records, if any, is to be provided to the 
examiner for review.  The examiner should 
specifically note which independently 
verified stressor, if any, is causing the 
veteran's symptoms.  After a full 
examination and thorough review of the 
record, the examiner must express an 
opinion as to whether the veteran meets 
the criteria for PTSD contained in DSM-IV, 
and if so, whether it is at least as 
likely as not that PTSD is related to the 
any verified in-service stressor.  A 
complete rationale explaining the reasons 
for the opinion offered must be provided.

4.  The RO is to advise the veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the veteran does not report for 
any ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for PTSD.  If the claim is 
denied, a supplemental statement of the 
case must be issued, and the appellant 
offered an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




